DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 09/21/2021. Claims 1-11 are pending in the current office action. Claim 1 has been amended by the applicant. 

Status of the Rejection
The statutory double patenting rejections from the previous office action is withdrawn due to Applicant’s amendments.
New claim objections are necessitated by the amendments. 
New grounds of rejection under 35 U.S.C. § 112 Second Paragraph are necessitated by the amendments. 
New grounds of rejection under 35 U.S.C. § 102 and 35 U.S.C. § 103 are necessitated by the amendments. 
Obviousness double patenting rejections are necessitated by the amendments. 

Claim Objections
Claims 3-4 and 6 objected to because of the following informalities: 
Claims 3-4: please amend “the sensor” in line 1 to “the electrochemical sensor” to be consistent with claim 1. 
Claim 6: please amend to recite wherein the enzyme layer comprises an enzyme to recite, for instance, “wherein the enzyme layer comprises an enzyme and the enzyme is an oxidase enzyme”. 
Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites the limitation "the analyte" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends from claim 1, which has previously recited “an analyte concentration” in the preamble, as well as “a first 
Claims 10-11 recite the limitation "the enzyme layer". There is insufficient antecedent basis for this limitation in the claims. Claims 10-11 depend from claim 1 which does not recite “an enzyme layer”. Examiner notes, however, that claim 5 does recite “wherein at least a portion of the reference electrode is covered with an enzyme layer” and thus for purposes of compact prosecution (so claims 10-11 can be examined), claims 10-11 are interpreted as depending from claim 5 as this appears to be Applicant’s intent and would establish antecedence for “the enzyme layer”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gough (US 4,671,288 A).
Regarding claim 1, Gough discloses an electrochemical sensor for continuously measuring an analyte concentration in a host (an electrochemical cell sensor for monitoring oxidizable enzyme substrates in biological fluids situated in a housing and suitable for implantation in the body [abstract]), comprising:
a first working electrode configured to measure a concentration of a first analyte (first oxygen sensing electrode 18 is configured to measure glucose [Col. 2:55 through Col. 3:27; Figs. 1-5]);
a second working electrode configured to measure a concentration of a second analyte, wherein the first analyte is different from the second analyte (second oxygen sensing electrode 16 is configured to measure oxygen [Col. 2:55 through Col. 3:27; Figs. 1-5]); and 
a reference electrode comprising a material that depletes during sensor use (a silver/silver chloride reference electrode 28 is provided in contact with an enzyme layer [Col. 2:55 through Col. 3:27; Col. 3:59-65; Figs. 1-5]).
The limitations “that depletes during sensor use”, “wherein the material is configured to be regenerated during sensor use”, and “wherein a rate of material depletion during sensor use substantially correlates with a rate of material regeneration during sensor use over a time period" are intended use and/or functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
Regarding claims 2-4, the limitations “wherein a correlation between the rate of material regeneration and a rate of material depletion is positive”, of instant claim 2, “wherein the [electrochemical] sensor is configured to increase the rate of material regeneration responsive to an increase in the rate of material depletion”, of instant claim 3, and “wherein the [electrochemical] sensor is configured to decrease the rate of material regeneration responsive to a decrease in the rate of material depletion”, of instant claim 4, are intended use and/or functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the device of Gough is substantially the same as the claimed electrochemical sensor whereby the reference electrode is formed of Ag/AgCl and is covered with a glucose oxidase enzyme that forms hydrogen peroxide 
Regarding claims 5-6, Gough further discloses wherein at least a portion of the reference electrode is covered with an enzyme layer (reference electrode 28 is disposed in the porous gel matrix 20 that surrounds the sensor wherein the gel matrix 20 comprises an enzyme such as glucose oxidase [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44; Figs. 1-5; Examiner notes that the gel matrix meets the limitation of an “enzyme layer”, but Gough further teaches that the sensor can alternatively be covered with a membrane layer containing oxidase enzyme which would also read upon the limitation of an “enzyme layer” [Col. 3:7-10]).
Regarding claim 7, these claims further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [MPEP 2115]. Since the claims further limit the analyte (material worked upon) but fails to limit the electrochemical sensor (by a structure being claimed), the limitations of the claim have no patentable weight. Furthermore, Gough expressly teaches wherein the [first] analyte is glucose [Col. 3:19-27]. 
Regarding claim 8, Gough further discloses wherein the material is silver chloride (the reference electrode 28 is a silver/silver chloride reference electrode [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44]).
Regarding claim 9, Gough further discloses wherein the reference electrode is formed of a chloridized elongated silver body (the reference electrode 28 is a 
Regarding claim 11, Gough further discloses wherein a percentage of a surface area of the reference electrode covered with the enzyme layer is from about 10 to about 100% (the reference electrode 28 is covered 100% by the gel matrix 20 in the gated opening region 14 [see Figs. 3 and 5]). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gough, as applied to claims 5 and 1 above, and further in view of Holker et al. (US 2004/0074785 A1). 
Regarding claim 10, Gough discloses the limitations of claims 5 and 1 as discussed previously. Gough further discloses wherein the “enzyme layer” 20 can be a gel matrix layer comprising glucose oxidase or can be a membrane layer comprising glucose oxidase [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44; Figs. 1-5]. 
Gough is silent on the thickness of the enzyme layer and thus fails to expressly teach wherein the enzyme layer “has a thickness from about 0.01 microns to about 12 microns thick”. 
Holker discloses analyte sensors ([abstract]) where a glucose oxidase enzyme layer is coated on the working and reference electrode with a thickness of less than 2 microns which provides an extremely thin coat with enhanced material properties [Paras. 0009, 0022, 0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the thickness of the enzyme layer of Gough such that it is 2 microns or less because such thickness would provide for a smaller/thinner sensor and Holker teaches that such thickness enhances the material properties of the enzyme layer [Para. 0053]. Furthermore, given the teachings of Holker regarding an enzyme layer thickness of less than 2 microns, it would have been obvious to have selected and utilized a thickness within the disclosed range, including those amounts that overlap within the claimed range of 0.01 microns to about 12 microns. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,517,025 in view of Gough . 
Instant claim 1 is identical to claim 1 of ‘025 with the exception of an additional second electrode configured to measure a concentration of a second analyte different from the first analyte. However, Gough teaches the use of a first electrode to measure glucose and a second electrode to measure oxygen to assure that sufficient oxygen is present in the system to not limit the enzyme reaction (at the first electrode). It would have been obvious to add an additional second electrode to the sensor of ‘025 for the purposes taught by Gough. 
Instant claims 2-11 are identical to claims 2-11 of ‘025. 

Claims 1 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, and 15-16 of U.S. Patent No. 9,351,677 in view of Gough (US 4,671,288 A). 
Instant claim 1 is similar to claims 1 and 9 of ‘677 with the exception of a narrower “Ag/AgCl” reference electrode that anticipates the generic “reference electrode” and an additional second electrode configured to measure a concentration of a second analyte different from the first analyte. However, Gough teaches the use of a first electrode to measure glucose and a second electrode to measure oxygen to assure that sufficient oxygen is present in the system to not limit the enzyme reaction (at the first electrode). It would have been obvious to add an additional second electrode to the sensor of ‘025 for the purposes taught by Gough. Examiner notes that the “material that depletes during sensor use” of instant claim 1 is the chloride of the Ag/AgCl reference electrode as claimed in ‘677. 
Instant claims 5 is taught in claims 1 and 9 of ‘677
Instant claim 6 is taught in claims 2 and 10 of ‘677. 
Instant claim 7 is taught in claims 3-4 and 11-12 of ‘677. 
Instant claim 8 is taught in claims 1 and 9 of ‘677. 
Instant claim 9 is taught in claims 5 and 13 of ‘677. 
Instant claim 10 is taught in claims 7 and 15 of ‘677. 
Instant claim 11 is taught in claims 8 and 16 of ‘677. 

Response to Arguments
Applicant’s arguments in Remarks filed 09/21/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JOSHUA L ALLEN/Examiner, Art Unit 1795